DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-11 and 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 18 April 2022.

Double Patenting
Claims 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of copending Application No. 17/179,499 in view of Shimasaki et al. (US 2005/0215670) and as evidenced by the product information sheet for IXE®-600 from Toagosei Co. Ltd.
	Claims 12-22 of copending Application No. 17/179,499 recite all the limitations of instant claims 12-22 except for the use of an organic ion exchanger in place of the inorganic ion exchanger of the instant claims.
	Shimasaki et al. teach the inclusion of an ion exchanger into an anti-corrosion coating composition to trap ions eluted by corrosion to suppress further corrosion (paragraph 0027).  The ion exchanger may be organic, such as 9,10-dihydro-9-oxa-10-phosphaphenanthren-10-oxide, or inorganic, such as IXE®-600 (paragraph 0028).
	Shimasaki et al. illustrate that organic and inorganic ion exchangers are known in the art as functionally equivalent additives for corrosion resistant coating compositions.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an inorganic ion exchanger for the organic ion exchanger recited in claims 12-22 of copending Application No. 17/179,499.
This is a provisional nonstatutory double patenting rejection.

Claims 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/015,874 in view of Gard et al. (US 2013/0075083) and Shimasaki et al. (US 2005/0215670) as evidenced by the product information sheet for IXE®-600 from Toagosei Co. Ltd.
	Claims 11-20 of copending Application No. 16/015,874 recite all the limitations of instant claims 12-22 except for the employment of: (i) an organic ion exchanger in place of the inorganic ion exchanger of the instant claims and (ii) a solventborne resin in place of the waterborne resin of the instant claims.
	Shimasaki et al. teach the inclusion of an ion exchanger into an anti-corrosion coating composition to trap ions eluted by corrosion to suppress further corrosion (paragraph 0027).  The ion exchanger may be organic, such as 9,10-dihydro-9-oxa-10-phosphaphenanthren-10-oxide, or inorganic, such as IXE®-600 (paragraph 0028).
	Gard et al. is directed to a threaded tubular component used under conditions of severe corrosion that is coated with a film comprising an organic matrix in which ion exchange pigments are dispersed (paragraphs 0006-0008).  The organic matrix may be aqueous or solvent based (paragraph 0019).
	Shimasaki et al. illustrate that organic and inorganic ion exchangers are known in the art as functionally equivalent additives for corrosion resistant coating compositions.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an inorganic ion exchanger for the organic ion exchanger recited in claims 11-20 of copending Application No. 16/015,874.
	Gard et al. illustrate that aqueous and solvent based resins are known in the art as functionally equivalent organic matrices for corrosion resistant coating compositions.  Therefore, because these two resin-types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a waterborne resin for the solventborne resin recited in claims 11-20 of copending Application No. 16/015,874.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see the paragraph bridging pages 7 and 8 in the reply filed 18 April 2022, with respect to Shimasaki et al. (US 2005/0215670 A1) have been fully considered and are persuasive.  Therefore, the rejection over Shimasaki et al. set forth in paragraph 17 of the Office action mailed 20 January 2022 has been withdrawn. 
	Additionally, the rejection set forth under 35 U.S.C. 112(b) in paragraph 14 of the Office action mailed 20 January 2022 has been withdrawn in view of the amendment to claim 15 filed by the applicant on 18 April 2022.
	However, the obviousness type double patenting rejections set forth in paragraphs 19 and 21 in the Office action mailed 20 January 2022 (over copending applications 17/179,499 and 16/015,874, respectively) have been maintained because their effective filing dates are the same as that of the instant invention.  See MPEP 804(I)(B)(1)(b)(ii).
	The obviousness type double patenting rejections set forth in paragraph 20 in the Office action mailed 20 January 2022 (over application 16/015,906) has been withdrawn since application 16/015,906 has been abandoned and is no longer copending.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787